Citation Nr: 0809298	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of overpayment of education benefits 
under Chapter 30, 
Title 38, United States Code (the Montgomery GI Bill) in the 
amount of $7,090.00.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1993 to May 1999.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 decision by the 
Committee on Waivers and Compromises of the Debt Management 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.
The veteran requested a Board hearing at the RO in his March 
2005 substantive appeal (VA Form 9).  The requested hearing 
was scheduled in October 2006.  Without explanation, the 
veteran failed to report for the hearing. He has not since 
requested any rescheduling. Accordingly, the Board will 
proceed as if the hearing request had been withdrawn. See 38 
C.F.R. § 20.704(d) (2006).

In April 2007 the Board remanded this case for additional 
development.  A supplemental statement of the case (SSOC) was 
issued in October 2007.  The case is once again before the 
Board. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board's April 2007 remand requested that the agency of 
original jurisdiction issue a SSOC which addressed the 
question of whether the veteran's Chapter 30 debt was created 
by fraud, misrepresentation, or bad faith and whether 
collection of the debt would be against equity and good 
conscience.  Resolution of these mattes, in particular the 
matter of waiver is critical to the outcome of the claim and 
cannot be overlooked.  Indeed, the veteran himself focused 
primarily on the matter of waiver , i.e., "equity and good 
conscience", in his notice of disagreement.

The October 2007 SSOC did not address those sub-issues.  
Because the October 2007 SSOC only addressed the issue of 
whether the veteran's debt was validly created, the RO failed 
to comply with the Board's remand instructions.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the RO failed to comply 
with the Board's remand instructions, the case must be 
remanded so that this may be accomplished.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After completing any further development 
it deems necessary, VBA should issue the 
veteran a SSOC which addresses whether the 
veteran's Chapter 30 debt was created as a 
product of fraud, misrepresentation, or 
bad faith and whether collection of the 
debt would be against equity and good 
conscience.  In readjudicating the 
veteran's claim, 38 C.F.R. § 3.158 should 
be considered, if applicable.  If the 
benefit sought on appeal remains denied 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



